Citation Nr: 1029835	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  09-20 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether a January 2004 rating decision which denied 
entitlement to service connection for hepatitis C is final.

2.  Entitlement to an effective date prior to April 18, 2007, for 
the grant of service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and S.B.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to January 1976.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for hepatitis C and 
assigned a rating of 100 percent, effective April 18, 2007.

The Veteran appeared before the undersigned Veterans Law Judge in 
June 2010 and delivered sworn testimony via video conference 
hearing in Louisville, Kentucky.  In August 2009 the Veteran 
testified at a RO hearing.

The issue of entitlement to an effective date prior to April 18, 
2007, for the grant of service connection for hepatitis C is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran has not received the April 21, 2006 statement of the 
case that, in pertinent part, denied service connection for 
hepatitis C.


CONCLUSION OF LAW

The January 2004 rating decision which denied entitlement to 
service connection for hepatitis C is not final.  38 U.S.C.A. § 
7105.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on VA to notify and assist a Veteran in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).  As the appeal as to whether a 
January 2004 rating decision (which denied entitlement to service 
connection for hepatitis C), is final, has been granted below, 
further discussion as to VA's duties to notify and assist as to 
that matter is rendered moot.

A December 2007 rating decision granted service connection for 
hepatitis C and assigned a rating of 100 percent, effective April 
18, 2007.  The Veteran seeks entitlement to an effective date 
prior to April 18, 2007, for the grant of service connection for 
hepatitis C.

In order to address the Veteran's effective date claim the Board 
must first determine whether a January 2004 rating decision which 
denied entitlement to service connection for hepatitis C is 
final.

Following receipt of the Veteran's December 2002 claim (the 
Veteran's VA Form 21-526, Veteran's Application For Compensation 
or Pension, was received in January 2003), a January 2004 RO 
decision denied, in pertinent part, entitlement to service 
connection for hepatitis C.  Following receipt of the Veteran's 
March 2004 notice of disagreement, a statement of the case was 
sent to the Veteran, with a copy to the Veteran's representative, 
on April 21, 2006.

The file does not contain, and the Veteran has not asserted, that 
a timely substantive appeal to the January 2004 RO decision was 
perfected.  Instead, the Veteran asserts that he never received 
the statement of the case issued on April 21, 2006.  In 
particular, the Veteran has observed that the statement of the 
case was sent by VA to an address where he had not lived for 
almost three years.

On his December 2002 claim (VA Form 21-4138) and January 2003 VA 
Form 21-526 (Veteran's Application For Compensation and/or 
Pension) the Veteran listed his address.  On a VA Form 21-686c 
(Declaration of Status of Dependents) received in August 2003 the 
Veteran listed a different address.  

VCAA letters dated in July 2003 and August 2003 were sent to the 
Veteran at the address provided in the December 2002 application, 
and not the address provided in August 2003.

A November 2003 RO decision (that, in pertinent part, deferred 
the issue of service connection for hepatitis C) and the January 
2004 RO decision that denied service connection for hepatitis C 
were sent to the Veteran in November 2003 and January 2004, 
respectively, at the address he provided in August 2003.

The Veteran's March 2004 notice of disagreement, submitted by the 
Veteran's representative on a VA Form 21-4138, listed the 
Veteran's address as that which had been provided before August 
2003; the form was not signed by the Veteran.  The statement of 
the case, issued in April 2006, was sent to that address.

In April 2007 correspondence the Veteran's representative 
indicated that the Veteran wanted to reopen his claim of service 
connection for hepatitis C.  

A May 2007 VCAA letter was sent to the Veteran's address provided 
prior to August 2003.  A July 2007 RO letter pertaining to a VA 
examination was also sent to that address.  

In correspondence received in March 2009 the Veteran's 
representative submitted documentation indicating that, in May 
2003, the Veteran sold his property located at the address noted 
by the Veteran prior to August 2003.  

At the August 2009 RO hearing and the June 2010 Board hearing the 
Veteran and his wife indicated that they had never received the 
April 2006 statement of the case that continued to deny service 
connection for hepatitis C.

In correspondence received in March 2009, the Veteran's 
representative summarized the Veteran's contentions in this case, 
in pertinent part, as follows:

The veteran contends that his effective 
date should be no later than 5/1/2005 
because that is the earliest date his 
disability can be medically verified.  He 
also takes exception with the issue of 
denying his claim for the earlier 
effective date because he did not respond 
to the Statement of [the] Case (SOC) dated 
4/21/06 with a Form 9 to formalize the 
appeal.  The veteran notes the SOC was 
mailed to his former address ... .  The 
veteran moved from that address on 
5/14/2003, almost three years earlier.  He 
did not receive the mailing, therefore was 
unable to respond.  We attach Real Estate 
Sales documentation indicating the date of 
sale was 5/14/2003.  Documentation in the 
Claim[s] File also indicates the RO had 
corresponded with the veteran at his new 
address prior to sending the SOC to his 
former address.  We contend this is 
sufficient to rebut the "presumption of 
the regularity of the administrative 
process" and the earlier effective date 
should be granted.

The RO is required to mail the SOC to the appellant at the latest 
address of record and a separate copy provided to his or her 
representative (if any).  38 U.S.CA. §§ 7105; 38 C.F.R. § 19.30 
(2009).  In essence, the RO relies on the principle of 
administrative regularity, noting that there is a presumption 
that government officials have properly discharged their official 
duties.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992).

In this case, however, the above principal and presumption are 
not overly relevant, because the address to which the RO mailed 
the April 2006 statement of the case was not the Veteran's 
current address or the "latest address of record."  While the 
RO may very well have been justified in sending the April 2006 
statement of the case to the address listed on the Veteran's 
representative's March 2004 notice of disagreement, the claims 
file does not reveal that the RO had received from the Veteran a 
VA Form 20-572, Request for Change of Address (or other such 
document), in which he notified the RO of a change of any 
permanent residence address.  Further, there is no indication 
that the Veteran personally reviewed the contents of the March 
2004 notice of disagreement.  

The Board is unable to state that it is likely that the Veteran 
received the April 2006 statement of the case in question.  While 
there is no evidence that the envelope containing the April 2006 
statement of the case was returned as undeliverable, such a fact 
simply goes to the question of whether the mailing was ever 
received by someone at the address used by VA; it does not go to 
the question of whether the Veteran ever received it.  While the 
RO also issued the April 2006 statement of the case to the 
Veteran's representative, who presumably would have contacted the 
Veteran on this matter, there is no mandatory presumption that 
the representative contacted the Veteran in this case to 
determine if the Veteran did in fact receive the April 2006 
statement of the case.

The Board finds that the Veteran's assertions are credible, 
consistent with other facts shown, and likely.  In short, given 
the evidence above and the circumstances of this case, the Board 
concludes that it is likely that the Veteran did not receive the 
April 2006 statement of the case, and the statutory period for 
submission of a substantive appeal had not expired prior to the 
December 2007 rating decision which granted service connection 
for hepatitis C.  As such, the January 2004 rating decision which 
denied entitlement to service connection for hepatitis C was not 
final.


ORDER

The Veteran's request to find that the January 2004 rating 
decision which denied entitlement to service connection for 
hepatitis C is not final is granted.




REMAND

As determined above, the Board has determined that the January 
2004 rating decision which denied entitlement to service 
connection for hepatitis C is not final.  The practical 
implications of the Board's finding in this case is that RO must 
reconsider the April 18, 2007 effective date for the grant of 
service connection for hepatitis C as originally determined by a 
December 2007 rating decision.

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be on the date 
of receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 
3.400(b)(2).

The RO has treated the Veteran's claim for an earlier effective 
date for the grant of service connection for hepatitis C as one 
involving an effective date based on "a claim reopened" after 
final disallowance.  Based on the Board's finding, the RO must 
readjudicate the Veteran's claim as one involving an effective 
date based on an original claim.

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the issue of 
entitlement to an effective date prior to 
April 18, 2007, for the grant of service 
connection for hepatitis C.  The AOJ must 
incorporate into its adjudication the 
Board's finding that the January 2004 
rating decision which denied entitlement 
to service connection for hepatitis C is 
not final.  If the benefit sought is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned to 
the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


